      Case 2:18-cv-01128-GJF-KRS Document 219 Filed 08/16/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MVT SERVICES, LLC, doing business as
Mesilla Valley Transportation,

               Plaintiff,

v.                                                             No. 2:18-cv-01128 GJF/KRS

GREAT WEST CASUALTY COMPANY,

               Defendant.

                    ORDER GRANTING MOTION TO FILE SURREPLY

       THIS MATTER is before the Court on Plaintiff’s Motion to File Surreply, (Doc. 208),

filed July 9, 2021. Defendant filed a response to the motion on July 23, 2021, (Doc. 211), and

Plaintiff filed a notice of completion of briefing on August 12, 2021, (Doc. 218). Having

considered the parties’ briefing, the record of the case, and relevant law, the Court grants

Plaintiff’s Motion to File Surreply.

       Plaintiff asks to file a surreply to Defendant’s Motion to Compel, (Doc. 204). Plaintiff

argues the Motion to Compel was filed prematurely—before Plaintiff completed production of

all non-privileged documents responsive to Defendant’s requests and before Plaintiff provided a

privilege log of withheld documents. (Doc. 208) at 1. After Plaintiff filed its response to the

Motion to Compel, it produced its privilege log. Id. at 2. Defendant then filed its reply in

support of the Motion to Compel, in which Defendant argues in support of in camera inspection

and production of documents identified on Plaintiff’s privilege log. (Doc. 207) at 7-9. Plaintiff

asks the Court to allow it to respond to Defendant’s arguments regarding production of these

documents. (Doc. 208) at 2. Defendant, however, argues that the issues surrounding the

documents in Plaintiff’s privilege log were raised for the first time by Plaintiff in its response to

the Motion to Compel—not by Defendant. (Doc. 211) at 4. Defendant contends a surreply is not
      Case 2:18-cv-01128-GJF-KRS Document 219 Filed 08/16/21 Page 2 of 2



warranted because Plaintiff fails to assert any new evidence or arguments raised in Defendant’s

reply. Id.

       “The filing of a surreply requires leave of the Court.” D.N.M. LR-Civ. 7.4(b). When a

movant includes new material or new arguments in its reply brief, the court must either permit

the nonmovant to file a surreply or disregard the new material or arguments in ruling on the

motion. Doebele v. Sprint/United Mgmt. Co., 342 F.3d 1117, 1139 n.13 (10th Cir. 2003); S.E.C.

v. Goldstone, 2014 WL 6065611 at *2 (D.N.M. 2014) (“A surreply is appropriate and should be

allowed where new arguments are raised in a reply brief.”). Here, Defendant’s arguments

regarding specific documents identified in Plaintiff’s privilege log were not raised in its Motion

to Compel, so Plaintiff was unable to respond to those arguments in its response brief.

Accordingly, the Court finds that Plaintiff should be permitted to file a surreply addressing

Defendant’s arguments regarding the documents in the privilege log that Defendant asserted for

the first time in its reply in support of the Motion to Compel.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to File Surreply, (Doc. 208), is

GRANTED and Plaintiff may file its surreply by Friday, August 20, 2021.




                                              ___________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE




                                                                                          Page 2 of 2
